



Exhibit 10.1
FIRST MODIFICATION AGREEMENT
DATE:                        September 20, 2019
PARTIES:
Borrower:
COLE CORPORATE INCOME OPERATING PARTNERSHIP III, LP, a Delaware limited
partnership

Administrative Agent        JPMORGAN CHASE BANK, N.A.
for the Lenders:    
Lenders:
Lenders that are signatories hereto

RECITALS
A.Lenders have extended to Borrower a credit facility (“Loan”) in a maximum
principal amount not to exceed $100,000,000.00 any time pursuant to that Credit
Agreement dated as of September 23, 2016, among Borrower, Administrative Agent
and the Lenders a party thereto (the “Original Credit Agreement”). The Original
Credit Agreement was modified by two letter agreements, dated September 28, 2017
and October 31, 2018 (the “Letter Agreements”). The Original Credit Agreement as
modified by such Letter Agreements, is hereinafter, the “Credit Agreement”). The
Total Outstandings, as defined in the Credit Agreement, as of September 20,
2019, is $24,175,000.00. All undefined capitalized terms used herein shall have
the meaning given them in the Credit Agreement, after giving effect to the
Modifications in Section 2 below.
B.The Continuing Guaranty dated as of September 23, 2016, from Cole Office &
Industrial REIT (CCIT III), Inc., a Maryland corporation, and the original
Subsidiary Guarantor a party thereto (including each counterpart agreement
thereto, the “Guaranty”) was delivered to Administrative Agent for the benefit
of the Lenders.
C.Borrower has requested certain amendments to the Credit Agreement as described
herein. The Lenders and Administrative Agent are willing to agree to such
amendments pursuant to the terms and conditions of this Amendment.
AGREEMENT
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Borrower, Administrative Agent and the Lenders agree as
follows:
SECTION 1.
ACCURACY OF RECITALS.

Borrower acknowledges the accuracy of the Recitals.
SECTION 2.
MODIFICATION OF LOAN DOCUMENTS.

2.1.Section 1.01 of the Credit Agreement is hereby modified to modify the
definitions of “Aggregate Revolving Commitments”, “Asset Value” and “Maturity
Date”, each of which shall hereafter read as follows:


- 1-

--------------------------------------------------------------------------------





“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Revolving Lenders. The aggregate principal amount of the Aggregate Revolving
Commitments in effect from and after September 20, 2019 is Twenty-Nine Million,
Two Hundred and Eighty Thousand and No/100 DOLLARS ($29,280,000.00).
“Asset Value” means, as of any date of calculation, the sum of: (i) prior to an
Unsecured Conversion, the lesser of, (a) the Appraised Value of each Qualified
Property, and (b) 100% of the actual purchase price paid for each Qualified
Property (excluding any costs and expenses incurred in connection therewith that
were added to the purchase price, all as reasonably calculated and suggested by
Borrower and approved by Administrative Agent in its reasonable discretion), and
(ii) on and after an Unsecured Conversion: (a) for Qualified Properties owned
eighteen (18) months or more, an amount equal to (x) Consolidated Net Operating
Income during the Measurement Period most recently ended for such Qualified
Properties divided by (y) the Capitalization Rate, plus (b) one hundred percent
(100%) of the actual purchase price paid for Qualified Properties owned less
than eighteen (18) months (excluding any costs and expenses incurred in
connection therewith that were added to the purchase price, all as reasonably
calculated and suggested by Borrower and approved by Administrative Agent in its
reasonable discretion); provided, however, that after the First Anniversary
Date, (A) Qualified Properties that are multi-tenant Projects shall not account
for more than twenty-five percent (25%) of Asset Value, (B) the aggregate sum of
repositioning Projects shall not account for more than ten percent (10%) of the
Asset Value, and (C) Dark Qualified Properties will not account for greater than
five percent (5%) of Asset Value without Administrative Agent’s reasonable
approval, provided that if the applicable Qualified Properties exceed the
percentage limitation in subsection (A), then the applicable Qualified
Properties may continue to be included in the calculation of Asset Value, but
the Asset Value shall be reduced by an amount to exclude therefrom, the portion
of the Asset Value attributable to the excess of such percentage limitations, as
reasonably calculated by the Borrower, and which calculations are reasonably
acceptable to the Administrative Agent.
“Maturity Date” means September 23, 2020.
2.2.Sections 2.14, 2.17 and 6.13(c) of the Credit Agreement are hereby modified
to hereafter read as follows:
2.14 [Intentionally Omitted]
2.17 [Intentionally Omitted]
6.13(c) [Intentionally Omitted]


- 2-

--------------------------------------------------------------------------------





2.3.Schedule 2.01 of the Credit Agreement is modified to hereafter read as
follows:
COMMITMENTS
AND APPLICABLE PERCENTAGES
Revolving Commitments
Lender
Commitment
Applicable Percentage
JPMORGAN CHASE BANK, N.A.
$14,640,000.00
50.000000000%
KEYBANK, NATIONAL ASSOCIATION
$14,640,000.00
50.000000000%
Total
$29,280,000.00
100.000000000%

Term Commitments
Lender
Commitment
Applicable Percentage
NONE
$ 00.00
%
 
 
 
Total
$ 00.00
100.000000000%

SECTION 3.
RATIFICATION OF LOAN DOCUMENTS AND COLLATERAL.

The Loan Documents are ratified and affirmed by Borrower and shall remain in
full force and effect as modified herein. Any property or rights to or interests
in property granted as security in the Loan Documents shall remain as security
for the Loan and the obligations of Borrower in the Loan Documents.
SECTION 4.
BORROWER REPRESENTATIONS AND WARRANTIES.

Borrower represents and warrants to Administrative Agent and the Lenders:
4.1No Default exists under the Loan Documents;
4.2After giving effect to the modifications in this Agreement, no Default will
exist under the Loan Documents;
4.3There has been no material adverse change in the financial condition of
Borrower or any member of the Consolidated Group from the most recent financial
statement received by Administrative Agent.
4.4All representations and warranties made by Borrower and set forth in the Loan
Documents are true and correct in all material respects on the date hereof,
except to the extent such representations and warranties refer to an earlier
date, in which case they shall be true and correct, in all material respects, as
of such earlier date.
4.5As of the date hereof, Borrower knows of no claims, counterclaims, defenses,
or set-offs with respect to the Loan or the Loan Documents as modified herein.
4.6The Loan Documents as modified herein are the legal, valid, and binding
obligation of Borrower, enforceable against Borrower in accordance with their
terms, subject to or limited by bankruptcy, insolvency, reorganization,
arrangement, moratorium, or other similar laws relating to or affecting the
rights of creditors generally and by equitable principles of general
application.
4.7Borrower is validly existing under the laws of the State of its formation or
organization and has the requisite power and authority to execute and deliver
this Agreement and to perform the Loan Documents as modified herein. The
execution and delivery of this Agreement and the performance of the


- 3-

--------------------------------------------------------------------------------





Loan Documents as modified herein have been duly authorized by all requisite
action by or on behalf of Borrower. This Agreement has been duly executed and
delivered on behalf of Borrower.
SECTION 5.
CONDITIONS PRECEDENT.

The agreements of Administrative Agent and the Lenders and the modifications
contained herein shall not be binding upon Administrative Agent or the Lenders
until Administrative Agent and Lenders have executed and delivered this
Agreement, and Administrative Agent (has received, at Borrower’s expense, all of
the following, all of which shall be in form and content satisfactory to
Administrative Agent and shall be subject to approval by Administrative Agent:
5.1.An original of this Agreement fully executed by Borrower;
5.2.An original of the attached Consent and Agreement of Guarantor fully
executed by Guarantors;
5.3.To the extent the Total Outstandings exceed the Borrowing Base after giving
effect to the new Aggregate Commitment, Borrower shall have made the required
principal payment;
5.4.Certificates of the Borrower and the Guarantors regarding authority,
execution and delivery of this Agreement, which certificates may be a component
of other certificates issued on matters and transactions beyond the scope of
this Agreement; and
5.5    Payment of all reasonable out-of-pocket external costs and expenses
incurred by Administrative Agent in connection with this Agreement (including,
without limitation, outside attorneys costs, expenses, and fees).
SECTION 6.
INTEGRATION, ENTIRE AGREEMENT, CHANGE, DISCHARGE, TERMINATION, OR WAIVER.

The Loan Documents as modified herein contain the complete understanding and
agreement of Borrower, Administrative Agent and the Lenders in respect of the
Loan and supersede all prior representations, warranties, agreements,
arrangements, understandings, and negotiations. No provision of the Loan
Documents as modified herein may be changed, discharged, supplemented,
terminated, or waived except as provided in the Credit Agreement. The terms of
this Agreement shall control with respect to any inconsistencies, conflicts or
ambiguities between or among the Agreement and the other Loan Documents.
SECTION 7.
BINDING EFFECT.

The Loan Documents as modified herein shall be binding upon and shall inure to
the benefit of Borrower, Administrative Agent and the Lenders and their
permitted successors and assigns.
SECTION 8.
CHOICE OF LAW.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK
SECTION 9.
COUNTERPART EXECUTION.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.
[Signatures on Following Pages]


- 4-

--------------------------------------------------------------------------------








DATED as of the date first above stated.




BORROWER:


COLE CORPORATE INCOME OPERATING PARTNERSHIP III, LP, a Delaware limited
partnership, as Borrower


By:
Cole Office & Industrial REIT (CCIT III), Inc., a Maryland corporation, its
General Partner





By:    /s/ Nathan D. DeBacker    
Name:    Nathan D. DeBacker
Title:
Chief Financial Officer and Treasurer    



ADMINISTRATIVE AGENT:


JPMORGAN CHASE BANK, N.A.




By:    /s/ Ryan M. Dempsey
Name:    Ryan M. Dempsey
Title:    Authorized Officer




LENDERS:


JPMORGAN CHASE BANK, N.A.


By:    /s/ Ryan M. Dempsey    
Name:    Ryan M. Dempsey
Title:    Authorized Officer






KEYBANK NATIONAL ASSOCIATION,


By:    /s/ Jennifer L. Power    
Name:    Jennifer L. Power
Title:
Vice President

                            








--------------------------------------------------------------------------------





            
CONSENT AND AGREEMENT OF GUARANTOR
With respect to the First Modification Agreement dated September 20, 2019 (the
“Agreement”), among COLE CORPORATE INCOME OPERATING PARTNERSHIP III, LP, a
Delaware limited partnership (“Borrower”), the Lenders a party thereto (the
“Lenders”) and JPMORGAN CHASE BANK, N.A., a national banking association
(“Administrative Agent”) (as Administrative Agent for the Lenders; capitalized
terms used herein but not defined herein shall have the meanings ascribed
thereto in the Credit Agreement referenced in the Agreement), the undersigned
(severally and collectively “Guarantor”) agrees for the benefit of Lenders as
follows:
1.Guarantor acknowledges (i) receiving a copy of and reading the Agreement,
(ii) the accuracy of the Recitals in the Agreement, and (iii) the effectiveness
of (A) its Guaranty, and (B) any other agreements, documents, or instruments
securing or otherwise relating to such Guaranty. Each Guaranty and such other
agreements, documents, and instruments are referred to individually and
collectively as the “Guarantor Documents.”
2.Guarantor consents to the modification of the Loan Documents as provided in
the Agreement and all other matters in the Agreement.
3.Guarantor agrees that all references, if any, to any Note, the Credit
Agreement and the Loan Documents in the Guarantor Documents shall be deemed to
refer to such agreements, documents, and instruments as modified and/or replaced
by or pursuant to the Agreement.
4.Guarantor reaffirms the Guarantor Documents and agrees that the Guarantor
Documents continue in full force and effect and remain unchanged, except as
specifically modified by this Consent and Agreement of Guarantor.
5.Guarantor agrees that the Guarantor Documents are the legal, valid, and
binding obligations of the undersigned, enforceable in accordance with their
terms against the undersigned, subject to or limited by bankruptcy, insolvency,
reorganization, arrangement, moratorium, or other similar laws relating to or
affecting the rights of creditors generally and by equitable principles of
general application.
6.Guarantor agrees that, as of the date hereof, Guarantor knows of no claims,
counterclaims, defenses, or offsets with respect to the enforcement against
Guarantor of the Guarantor Documents.
7.Guarantor represents and warrants that there has been no material adverse
change in the financial condition of any Guarantor from the most recent
financial statement received by Administrative Agent.
8.Guarantor agrees that this Consent and Agreement of Guarantor may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Consent and Agreement of Guarantor by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Consent and Agreement of Guarantor.




--------------------------------------------------------------------------------







DATED as of the date of the Agreement.


GUARANTORS:


COLE OFFICE & INDUSTRIAL REIT (CCIT III), INC.,
a Maryland corporation




By:    /s/ Nathan D. DeBacker
Name:    Nathan D. DeBacker
Title:    Chief Financial Officer and Treasurer












VEREIT OFC MILFORD OH, LLC,
a Delaware limited liability company


By:
Cole Corporate Income Management III, LLC,

a Delaware limited liability company, its Manager


By:    /s/ Nathan D. DeBacker
Name:    Nathan D. DeBacker
Title:
Vice President











COLE ID COLUMBUS WI, LLC,
a Delaware limited liability company


By:
Cole Corporate Income Management III, LLC,

a Delaware limited liability company, its Manager




By:    /s/ Nathan D. DeBacker    
Name:    Nathan D. DeBacker
Title:
Vice President





